        Case 2:07-cr-00130-RCJ-VCF Document 153 Filed 02/03/21 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Stephanie Ihler, Esq.
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   Tel.: (702) 388-6336
     Stephanie.Ihler@usdoj.gov
 5   Attorneys for the Plaintiff

 6   TELIA MARY U. WILLIAMS
     Nevada Bar No. 9359
 7   Law Office of Telia U. Williams
     10161 Park Run Dr, Ste 150
 8   Las Vegas, NV 89145
     (702) 835-6866
 9   telia@telialaw.com
     Attorney for Terrance McNichols
10
11                               UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13
                                                        Case No.: 2:07-cr-00130-RCJ-VCF
     UNITED STATES OF AMERICA,
14
                    Plaintiff,                          STIPULATION TO CONTINUE
15                                                      HEARING REGARDING
            v.                                          REVOCATION OF SUPERVISED
16
                                                        RELEASE
17   TERRANCE MCNICHOLS,                                (Third Request)
                    Defendant.
18
19
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
20
     Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,
21
     counsel for the United States of America, and Telia Mary U. Williams, counsel for Terrance
22
     McNichols, that the hearing regarding revocation of supervised release, currently scheduled for
23
     February 16, 2021 at 2:30 pm, be vacated and set to a date and time convenient to this Court,
24
     but no sooner than ninety (90) days. The parties are amenable to a date and time of May
25
     18, 2021 at 2:30pm for the hearing.
26
           Case 2:07-cr-00130-RCJ-VCF Document 153 Filed 02/03/21 Page 2 of 5




 1            The Stipulation is entered into for the following reasons:
 2            1.     Counsel for the defendant is looking to have out-of-state witnesses for the
 3   defendant’s probation revocation hearing, who will need additional time to travel to Las Vegas,
 4   Nevada, for the hearing, making the February 16, 2021 date less feasible than before, due to
 5   precautions being re-instituted for Covid-19, which may affect the witnesses’ ability to return
 6   home after being in Las Vegas;
 7            2.     In addition, Counsel for the defendant has retained a mental health expert who
 8   requires additional time to evaluate the defendant, since he was indisposed with an injury and
 9   is just returning back to practice;
10            3.     The defendant is in custody, but does not object to the continuance.
11            4.     The Government does not object to the continuance.
12            5.     The United States Probation Officer assigned to this matter, Matthew Martinez,
13   does not object to the continuance.
14            6.     The additional time requested herein is not sought for purposes of delay, but to
15   allow defendant sufficient time within which to prepare for the hearing.
16            7.     Denial of this request for continuance could result in a miscarriage of justice.
17   The additional time requested by this Stipulation is excludable in computing the time within
18   which the hearing herein must commence pursuant to the Speedy Trial Act, Title 18, United
19   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
20   Section 3161(h)(7)(B)(i), (iv).
21            8.     The parties are amenable to a date and time of May 18, 2021 at 2:30pm for the
22   rescheduled hearing.
23   ///
24   ///
25   ///
26   ///
                                                       2
      Case 2:07-cr-00130-RCJ-VCF Document 153 Filed 02/03/21 Page 3 of 5




 1        This is the third stipulation to continue filed herein.
 2        DATED this 2nd day of February, 2021.
 3
 4   LAW OFFICE OF TELIA U. WILLIAMS                 NICHOLAS TRUTANICH
                                                     United States Attorney
 5
 6     /s/ Telia Mary U. Williams                      /s/ Stephanie Ihler
     By_____________________________                 By_____________________________
 7   TELIA MARY U. WILLIAMS                          STEPHANIE IHLER
     Counsel for Terrance McNichols                  Assistant United States Attorney
 8
 9
                                                     By /s/ Matthew Martinez
10                                                   MATTHEW MARTINEZ
                                                     United States Probation Officer
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
        Case 2:07-cr-00130-RCJ-VCF Document 153 Filed 02/03/21 Page 4 of 5




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
                                                           Case No. 2:07-cr-00130-RCJ-VCF
     UNITED STATES OF AMERICA,
 4
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 5                                                         OF LAW AND ORDER
            v.
 6
 7   TERRANCE MCNICHOLS,
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13          1.      Counsel for the defendant is looking to have out-of-state witnesses for the
14   defendant’s probation revocation hearing, who will need additional time to travel to Las Vegas,
15   Nevada, for the hearing, making the February 16, 2021 date less feasible than before, due to
16   precautions being re-instituted for Covid-19, which may affect the witnesses’ ability to return
17   home after being in Las Vegas;
18          2.      In addition, Counsel for the defendant has retained a mental health expert who
19   requires additional time to evaluate the defendant, since he was indisposed with an injury and
20   is just returning back to practice both in terms of a defense;
21          3.      The defendant is in custody, but does not object to the continuance.
22          4.      The parties agree to the continuance, as does the United States Probation Officer
23   assigned to this matter;
24          5.      The additional time requested herein is not sought for purposes of delay, but to
25   allow the defendant sufficient time within which to prepare for the hearing.
26
                                                       4
        Case 2:07-cr-00130-RCJ-VCF Document 153 Filed 02/03/21 Page 5 of 5




 1          6.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the hearing herein must commence pursuant to the Speedy Trial Act, Title 18,
 4   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
 5   States Code, Section 3161(h)(7)(B)(i), (iv).
 6          7.      The parties are amenable to a date and time of May 18, 2021 at 2:30pm for the
 7   rescheduled hearing.
 8                                    CONCLUSIONS OF LAW

 9          The ends of justice served by granting said continuance outweigh the best interest of the
10   public and the defendant in a speedy hearing, since the failure to grant said continuance would
11   be likely to result in a miscarriage of justice, would deny the defendant herein sufficient time
12   and the opportunity within which to be able to effectively and thoroughly prepare for the
13   hearing, taking into account the exercise of due diligence.
14          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
15   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title 18,
16   United States Code, § 3161(h)(7)(B)(i), (iv).
17                                               ORDER

18          IT IS THEREFORE ORDERED that the hearing regarding revocation of supervised
19   release currently scheduled for February 18, 2020, at the hour of 2:30pm, be vacated and
20   continued to _________________    atatthe
                   Tuesday, May 18, 2021       hour
                                             2:30 PMofbefore
                                                       ___:___
                                                             Jude__.m.
                                                                  Robert C. Jones.

21
22          DATED this 3rd day of February, 2021.
23
24                                                   UNITED STATES DISTRICT JUDGE

25
26
                                                       5
